Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1 and 2 are canceled.
Authorization for this examiner’s amendment was given in an interview with Michael J. Caridi (Reg No.: 56,171) on Monday, May 9th, 2022.

Reasons for Allowance
Claims 3-9 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 3, the closest prior art is JP’140 (JP2006019140A) and Ochi (US20130273404A1), both of which were cited in the first action on the merits. JP’140 teaches the claimed battery block except for the claimed current interrupter, and Ochi teaches this limitation. However, neither JP’140 nor Ochi teaches, “wherein the sealing plate of each of the plurality of prismatic battery cells has flexibility and is configured to deform so as to protrude outward in a thickness direction thereof perpendicular to a direction in which the plurality of prismatic battery cells are stacked and to a direction in which the positive and negative electrode terminal are aligned with each other” (emphasis added). 
Regarding the emphasized limitation, Matsumoto (US20060292437A1) appears to be the closest prior art. Matsumoto teaches a sealing plate (elongated cap 3, FIG. 5; [0006]) for a prismatic battery (FIG. 5) that has flexibility ([0010]). In contradistinction to the claimed invention, the sealing plate of Matsumoto is not, “configured to deform so as to protrude outward in a thickness direction thereof perpendicular to a direction in which the plurality of prismatic battery cells are stacked…” (emphasis added). Rather, Matsumoto teaches that the sealing plate deforms to curve inwardly, i.e., the opposite of what is claimed.
Thus, none of the cited art of record disclose, teach, or provide a motivation for arriving at a battery block having a sealing plate, “wherein the sealing plate of each of the plurality of prismatic battery cells has flexibility and is configured to deform so as to protrude outward in a thickness direction thereof perpendicular to a direction in which the plurality of prismatic battery cells are stacked and to a direction in which the positive and negative electrode terminal are aligned with each other” (emphasis added). Accordingly, claim 3 is allowable. Claims 4-9 depend upon claim 3 and thus allowable due to their dependency upon allowed claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
As noted in the Action mailed 11/30/2021, the undersigned recognized that prior claims 1 and 2 recited a method in the preamble, but did not recite any method steps, thereby rendering the claim scope of claims 1-2 unclear. It was agreed upon by Applicant’s Counsel to examine claims 1 and 2 as product claims since no method steps were clearly recited. In the response dated 02/28/2022, Applicant filed amended claims 1 and 2, which now positively recite method steps. 
As was also noted in the Action mailed 11/30/2021, Applicant was informed that amending claims 1 and 2 could subject claims 1 and 2 to a restriction requirement with the other claims (claims 3-9). The point is moot since Applicant has agreed to cancel claims 1 and 2 by examiner’s amendment. Nonetheless, the basis of the restriction is provided below for clarity of record purposes.
Amended claims 1 and 2 are directed to an invention that does not meet the Unity of Invention requirements with the invention originally claimed for the following reasons.
The following inventions are identified in the presently amended claims:
Group I, claims 1 and 2, drawn to a short circuit current interruption method of a battery system; and 
Group II, claims 3-9, drawn to a battery system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Group I lacks unity of invention with Group II because the groups do not share the same or corresponding technical feature. Group II requires, but Group I does not require, “a current interrupter that interrupts a short circuit current that flows into the second prismatic battery cell upon an internal short circuit of the first prismatic battery cell,… [and] where an internal pressure rises due to an internal short circuit in a corresponding one of the plurality of prismatic battery cells” (emphasis added). Moreover, Group I requires, but Group II does not require, “a detection step of detecting deformation in the thickness direction of the sealing plate of the first prismatic battery cell in excess of a setting value indicative of an abnormal rise in the internal pressure of the first prismatic battery cell; and an interruption step of interrupting, upon detection of said deformation, a short circuit current that flows into the second prismatic battery.”
Since applicant has received an action on the merits for the originally presented invention (product- see interview summary from 11/30/2021), this invention has been constructively elected by original presentation for prosecution on the merits.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
Prior to the filing the terminal disclaimer filed on 5/9/2022, at least claim 3 would have been rejected over claim 1 of US11145943B2 as outlined below. Nonetheless, the point is moot because Applicant has filed a terminal disclaimer to US11145943B2. The claim mapping of claim 3 to the US’943 patent given below is provided for clarity of record purposes.
Regarding claim 3, the ’943 patent teaches a battery block (battery unit, claim 1) formed by stacking a plurality of prismatic battery cells each having a sealing plate, and positive and negative electrode terminals on the sealing plate;
	a parallel connection bus bar connected to one of the electrode terminals of each of the plurality of prismatic battery cells and connecting some or all of the plurality of prismatic battery cells, including at least a first prismatic battery cell and a second prismatic battery cell, in parallel (“a bus bar that connects the secondary batteries together in parallel”, claim 1); and
	 a current interrupter (“a short-circuit breaking portion”, claim 1) that interrupts a short circuit current that flows into the second prismatic battery cell upon an internal short circuit of the first prismatic battery cell (“…that interrupts an electric conduction path between the secondary batteries connected in parallel”, claim 1), 
wherein the sealing plate of each of the plurality of prismatic battery cells has flexibility and is configured to deform so as to protrude outward in a thickness direction thereof perpendicular to a direction in which the plurality of prismatic battery cells are stacked and to a direction in which the positive and negative electrode terminal are aligned with each other (“by allowing each sealing plate to bulge outward in response to an internal pressure rise of the corresponding secondary battery to push up the insulating plate and push up the bus bar with the insulating plate interposed therebetween…”, claim 1), 
where an internal pressure rises due to an internal short circuit in a corresponding one of the plurality of prismatic battery cells (“…when a pressure in the corresponding secondary battery reaches the operating pressure…”, claim 1), and the current interrupter detects deformation in the thickness direction (“…by allowing each sealing plate to bulge outward” , claim 1) of the sealing plate of the first prismatic battery cell due to a rise in the internal pressure due to the internal short circuit of the first prismatic battery cell and interrupts the short circuit current which flows into the second prismatic battery cell (“…a short-circuit breaking portion that interrupts an electric conduction path between the secondary batteries connected in parallel…”, claim 1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721